     Case 1:20-cr-00183-RJJ ECF No. 216, PageID.1163 Filed 07/11/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
_____________________________________

UNITED STATES OF AMERICA
                  Plaintiff,                   Case No. 1:20-cr-00183-RJJ

                                               Hon. Robert J. Jonker
                                               Chief United States District Judge
v.




BARRY CROFT,
                        Defendant.
________________________________________________________________________/

     MOTION FOR EARLY DESIGNATION OF WITNESSES AND EXHIBITS

         Barry Gordon Croft, Jr., by his counsel, Joshua Blanchard, for the reasons

explained in the following brief moves the Court to modify the pretrial order [Order

Setting Trial, ECF No. 136 PageID.720 at ¶5; EOJ Order, ECF No. 161,

PageID.862] to require the government to disclose its witnesses and trial exhibits at

least 30 days before the final pretrial conference.



Dated: July 11, 2021                           /s/ Joshua A. Blanchard
                                               Joshua A. Blanchard
                                               Attorney for Barry Gordon Croft, Jr.
                                               BLANCHARD LAW
                                               309 S. Lafayette St., Ste. 208
                                               Greenville, MI 48838
                                               616-773-2945
                                               josh@blanchard.law




                                           1
